Citation Nr: 9908622	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to June 
1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
unstable medial meniscus tear, left knee, and an evaluation 
of 10 percent disabling was assigned.  


REMAND

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for his left knee disorder.  

Having reviewed the record, the Board has determined that 
this claim must be remanded in order to ensure compliance 
with due process considerations.  Specifically, the record 
indicates that at the time of his September 21, 1993 personal 
hearing before a hearing officer at the Atlanta RO, the 
veteran submitted a VA Form 9 (substantive appeal) on which 
he indicated that he desired to appear at a hearing before a 
member of the Board at a local VA office.  However, the 
record does not show that a travel board hearing was 
subsequently scheduled for the veteran.  

By letter dated August 16, 1996, the Board wrote to the 
veteran and asked him to clarify whether he wanted to attend 
a hearing before the Board.  He was informed that if he did 
not respond within 30 days from the date of the letter, a 
hearing would be scheduled in Washington, D.C.  It appears 
that the veteran did not respond to this correspondence; 
however, a central office hearing was not scheduled.  

In October 1996, the current increased evaluation claim 
initially came before the Board, and the claim was Remanded 
for the purpose of further evidentiary development and in 
order to clarify whether the veteran still desired a hearing 
before the Board.  By letter dated November 16, 1996, the RO 
asked that the veteran indicate whether he desired a hearing 
before a member of the Board or whether he wanted his appeal 
to be adjudicated on the evidence currently of record.  There 
is no indication that the veteran responded to this 
correspondence.  

Thus, the record indicates that the veteran has never been 
scheduled for a hearing before a member of the Board sitting 
at the Atlanta RO, as he requested at the time of submission 
of his substantive appeal; nor was he scheduled for the 
central office hearing which was promised if he failed to 
respond to the Board's August 1996 correspondence.  
Therefore, the Board has concluded that this claim must be 
Remanded so that a hearing can be scheduled in accordance 
with the veteran's 
request on the VA Form 9.  

Although the delay caused by another Remand is regrettable, 
the Board cannot speculate as to whether the veteran desires 
a hearing as opposed to a review of his claim on the current 
evidentiary record, in light of his failure to actively 
respond to a direct inquiry from the RO as to his intentions. 

Accordingly, this claim is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the Atlanta RO, in accordance 
with the Board's travel schedule.  The 
veteran and his representative should be 
afforded proper notification of the date, 
location, and time of the hearing.  The 
veteran should be informed that his 
failure to appear will be construed as a 
withdrawal of his hearing request, in 
accordance with the provisions of 
38 C.F.R. § 20.704 (1998).  

Upon completion of the foregoing, the RO should review the 
veteran's claim, in order to determine whether the claim for 
an increased evaluation may now be allowed.  If the decision 
remains adverse, the RO should provide the veteran and his 
representative with a supplemental statement of the case, 
along with a reasonable period of time to respond thereto.  
The case should thereafter be returned to the Board for 
further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


